Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 5/10/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 5/10/2021.  In particular, claim 1 has been amended to limit the inorganic filler to be one substantially free of coarse particles having a particle diameter of 10.0 μm or larger.  Thus, the following action is properly made final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
With respect to claim 1, limiting the inorganic filer to one that is substantially free of coarse particles having a particle diameter of 10.0 μm or more fails to satisfy the written description requirement of 35 USC 112(a) because there does not appear to be a written description requirement of the particle diameter in the application as originally filed, In re Wright, 866 F.2d 422, 9 USPQ2d 1649 (Fed. Cir. 1989) and MPEP 2163.  The examiner has not found any support for this phraseology in the specification as originally filed.  While there is support for an “average” diameter of 10.0 μm or more (see original claims), there is no support for diameter alone to be limited to 10.0 μm or more.  The difference between average particle diameter and particle diameter alone is that the former allows for particle diameters above 10.0 μm or more as long as the average is below 10.0 μm.  	
With respect to claims 2-9 and 14-16, they are rejected for failing to cure the deficiency of claim 1.
	

Claim Rejections - 35 USC § 103
Claims 1-9 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shiobara (US 8,933,158).
The rejection is adequately set forth in paragraph 4 of Office action mailed on 2/9/2021 and is incorporated here by reference.

Response to Arguments
Applicant's arguments filed 5/10/2021 have been fully considered but they are not persuasive.  

Applicant argues that Shiobara (related to JP 2013-221075 A, “Patent Document 5” in instant specification) exhibits storage modulus of 5000 MPa or higher at room temperature.
Shiobara discloses a plurality of embodiments.  While some embodiments may exhibit a higher than claimed storage modulus at room temperature, such is not explicitly taught by Shiobara.  Also, it is not the examiner’s position that all embodiments meets the claimed storage modulus properties.  Rather, it is the examiner’s position that when the relatively smaller inorganic particles are used, the claimed storage moduli are obtained because these properties are based on the size of the particles.

Applicant argues that Shiobara fails to disclose an inorganic filler being substantially free of coarse particles having particle diameter of 10.0 μm or less because some of the examples include inorganic particles having diameters greater than 10.0 μm.
The examiner agrees that Shiobara discloses both fine and coarse particles sizes.  This is why an obviousness rejection is relied upon and not an anticipation rejection.  Shiobara does disclose that the pigment has a particle diameter of 0.05-5 μm (col. 13, lines 58-59), and the inorganic filler has maximum particle diameter of preferably 1-10 μm (col. 14, lines 33-35).  Exemplified pigments include titanium oxide having average particle diameter of 0.28 μm (col. 19, lines 36-37) and inorganic pigment include spherical silica B having less than 0.5% particle diameter of 5 μm and average particle diameter of 1.5 μm (col. 20, lines 1-3).  Case law holds that “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).

Applicant argues unexpected results for claimed particle diameter of less than 10.0 μm.


Applicant argues that Shiobara does not disclose that its composition is for use in a semiconductor device member or that it is a powder mixture.  
Shiobara discloses that the silicone resin composition is for use in an optical semiconductor apparatus (title, abstract).  Shiobara discloses that the silicone resin composition is subjected to a melting blending treatment, solidified, and then pulverized to give a powder (col. 16, lines 1-6) that reads on claimed particulate composition.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICKEY NERANGIS/Primary Examiner, Art Unit 1768                                                                                                                                                                                                        



vn